UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1074



NICHOLAS ANTONIO CROCETTI,

                                                        Petitioner,

          versus


CERES MARINE TERMINALS, INCORPORATED; DIREC-
TOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(00-297)


Submitted:   June 29, 2001                 Decided:   July 16, 2001


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael C. Eisenstein, Baltimore, Maryland, for Petitioner. James
M. Mesnard, SEYFARTH SHAW, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nicholas Antonio Crocetti seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

award and computation of benefits pursuant to the Longshore and

Harbor Workers Compensation Act, 30 U.S.C.A. §§ 901-945 (West 1986

& Supp. 2000).   Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without revers-

ible error.   Accordingly, we affirm on the reasoning of the Board.

See Crocetti v. Ceres Marine Term., No. 00-297 (BRB Nov. 29, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2